Citation Nr: 0114693	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date, prior to March 10, 
1998, for grants of service connection for disabilities of 
the left knee.

2.  Entitlement to an original rating greater than 20 percent 
for status postoperative left knee arthrotomy.

3.  Entitlement to an original rating greater than 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
March 1985.

This matter is brought to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for status post left knee arthrotomy, 
arthroscopies, partial medial and partial meniscectomy, and 
anterior cruciate ligament reconstruction with ligamentous 
laxity with assignment of a 20 percent evaluation effective 
from March 10, 1998; and for advanced degenerative joint 
disease of the left knee with limited motion with assignment 
of a 10 percent evaluation effective from March 10, 1998.

In March 1999 the veteran submitted a notice of disagreement 
with all aspects of the September 1998 rating decision, to 
include an earlier effective date for the grants of service 
connection for the left knee disabilities.  The July 1999 
statement of the case was limited to the grant of service 
connection for status post left knee arthrotomy, 
arthroscopies, partial medial and partial meniscectomy, and 
anterior cruciate ligamentous laxity.  The January 2000 
supplemental statement of the case addressed the grant of 
service connection for traumatic arthritis of the left knee 
with limitation of motion, and an effective date prior to 
March 10, 1998 for the grants of service connection for the 
left knee disabilities.

In January 2000 the RO affirmed the determinations previously 
entered, and denied entitlement to an effective, prior to 
March 10, 1998, for grants of service connection for 
disabilities of the left knee.

In January 2000 the RO also denied entitlement to service 
connection for lumbar strain/disc, right knee degenerative 
joint disease, and a temporary total convalescence evaluation 
pursuant to the criteria of 38 C.F.R. § 4.30 (2000).  A 
notice of disagreement with the foregoing determinations has 
not been received, and such claims are not considered part of 
the current appellate review.

The veteran's January 2000 appeal to the Board (VA Form 9) 
was limited to the issue of an effective date, prior to March 
10, 1998, for the grants of service connection for the left 
knee disabilities; however, attached thereto was a 
supplemental statement from the local service representative 
advising that all issues on appeal were to be considered as 
actively pursued by the veteran.  Accordingly, while the RO 
limited its certification of the case to the Board to the 
issue of an effective date prior to March 10, 1998 for the 
grants of service connection for the left knee disabilities, 
the Board has included all appealed issues as requested by 
the local representative.  

The issues of entitlement to greater original ratings for the 
separately rated components of the veteran's left knee 
disability are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO received the veteran's formal application for 
service connection for a disability of the left knee on March 
10, 1998.

2.  The private medical records that the RO received on 
August 29, 1997, established an informal claim; there was no 
earlier pending claim for service connection. 


CONCLUSION OF LAW

The criteria for an effective date, for grants of service 
connection for disabilities of the left knee, retroactive to 
August 29, 1997, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 38 C.F.R. 
§§ 3.155, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record shows that on March 10, 1998, the VA received the 
veteran's completed application for compensation for a left 
knee disability.  On the VA Form 21-526, he checked that he 
had previously filed for VA hospitalization or medical care.  
He identified treatment for the left knee in service in 1980, 
and he reportedly had been treated at Kaiser Hospital early 
in 1998, and previously in 1989 for a knee disability.  He 
did not check the box on the form that related to any 
previous claim for VA disability compensation.  

The RO received the veteran's service medical records in 
April 1998.  The RO in March 1998 sent the veteran a letter 
asking for additional evidence.  He was asked to return a 
form to authorize release of information from Kaiser 
Hospital.  The claims file includes a letter to the veteran's 
representative dated in March 1998 that indicates that 
requested Kaiser Permanente Hospital records were attached.  
This letter and several other documents on file bear a VA 
date stamp indicating receipt in April 1998.  Extensive 
medical records of treatment through the Kaiser Permanente 
system beginning in 1990 bear a VA RO date stamp on the last 
page of records indicating receipt on August 29, 1997.  Other 
records include an October 1997 consultation regarding the 
left knee.  The RO also obtained a VA examination in 1998.  

The record shows that the RO in September 1998 granted 
service connection for a disability of the left knee 
effective March 10, 1998, the date of receipt of claim.  The 
RO issued notice of its decision in September 1998.  The 
veteran's March 1999 notice of disagreement with the 
effective date argued that he had sought medical treatment at 
the VA Medical Center in San Francisco within 10 days of his 
discharge from military service.  He said that he had 
inquired as to benefits he may be entitled to, and that a VA 
employee accepted a set of his service medical records.  He 
said that the VA employee advised him to come back for 
medical care.  

He asserted that he was misled, and that this contact should 
constitute an inferred claim for benefits.  He argued that 
the case should have been referred to the RO in San Francisco 
and that in frustration he started treatment with the Kaiser 
health care system in the late 1980's.  

The RO in May 1999 asked the veteran to provide any written 
record of an earlier claim and clarify the nature of 
treatment or whether he visited the VA facility without 
treatment.  He was also asked if he had given VA original or 
duplicate service medical records.  His letter to VA in July 
1999 did not respond to this request.  In August 1999 VA sent 
him another letter that asked him to provide the date of 
treatment at the VA Medical Center in San Francisco.  The RO 
in August 1999 sent a request to the VA Medical Center in San 
Francisco for all outpatient or hospital records from January 
1985 to January 1986 and to recall any retired records.  The 
reply late in August 1999 advised that the veteran had 
"never been here before" and included documentation of the 
search for records.  

Based on this evidence and additional records from the Kaiser 
medical system that essentially duplicated previously 
considered records, the RO in January 2000 denied an earlier 
effective date for service connection.  The rating decision 
and the supplemental statement of the case advised the 
veteran of the evidence considered, and the reason for the 
decision.  The RO letter to the veteran in March 2000 asked 
for pertinent records to insure that his record was complete 
prior to certification to the Board.  The veteran did not 
respond to the RO letter.


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written.  (c) When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation.  Proceedings before VA are 
ex parte in nature, and it is the obligation of VA to assist 
a claimant in developing the facts pertinent to the claim and 
to render a decision that grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).

Claim: Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 

After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished. 

Upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation. If it is not indicated that any person would be 
entitled to such benefits, but there is payable an accrued 
benefit not paid during the veteran's lifetime, the 
appropriate 
application form will be forwarded to the preferred 
dependent. Notice of the time limit will be included in 
letters forwarding applications for benefits.  38 C.F.R. 
§ 3.150.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). 

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

The Board has not overlooked the potential application of the 
recently enacted VCAA of 2000 [Pub. L. No. 106-475, 114 Stat. 
2096 (2000)], but finds the record is adequate for a 
determination on this matter.  The Board notes that the 
essence of the claim is grounded on the failure of the RO to 
act on an inferred claim made during the first year after his 
separation from military service.  The RO asked the veteran 
to assist in developing the claim by providing information to 
substantiate his allegation of VA inaction.  He did not 
respond to the RO inquiries.  

Further, the RO had the referenced VA medical center search 
for pertinent records but none were located.  Thus, the Board 
believes there is no further duty to assist.  It appears that 
the Board must base its determination of the existing record 
since VA's efforts did not produce additional evidence.  The 
veteran was also advised of the evidence considered in the 
effective date determination through a supplemental statement 
of the case and copies of the relevant RO decisions.

Initially, the Board observes that it is clear from the case 
law that the VA Secretary is not obliged to provide the 
appellant with personal notice of his eligibility for 
benefits.  Hill v. Derwinski, 2 Vet. App. 451 (1991).  In 
essence, VA was under no obligation to inform the veteran of 
his eligibility for benefits.  Harvey v. Brown, 6 Vet. App. 
416, 423 (1994); Lyman v. Brown, 5 Vet. App. 194 (1993).

The basis for the RO selection of the March 1998 effective 
date is readily apparent from the record based upon the date 
of receipt of the completed VA benefit application form.  
Where a claim is not received within one year after 
separation from service, the statutory and regulatory law 
provides that the effective date generally is the date of 
receipt of claim or date entitlement arose, whichever is 
later. See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (1998); 
Tucker v. West, 11 Vet. App. 369, 372 (1998); Dinsay v. 
Brown, 9 Vet. App. 79, 87 (1996).  

As to the denial of an earlier effective date, the argument 
is that VA had notice in 1985 of an intended claim.  The 
record shows that he eventually applied for compensation in 
1998, which the RO granted with an effective date of March 
10, 1998.  

It is well settled that there is a presumption of regularity 
of the administrative process absent clear evidence to the 
contrary.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997); 
YT v. Brown, 9 Vet. App. 195, 199 (1996); Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992).  However if the 
appellant submits clear evidence to the effect that VA's 
regular practices are not followed or are not regular, the 
Secretary is no longer entitled to the benefit of the 
presumption.  

Then the burden shifts to the Secretary to show, for example, 
that a document was mailed or as in this case no claim was 
received. Warfield, 10 Vet. App. at 486 (emphasis added); see 
also Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991).

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO would have properly 
mailed a copy of the necessary forms to the claimant in 1985 
after processing a claim if one was received.  However, the 
presumption may be rebutted by clear evidence to the 
contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992). 

The Board believes it is reasonable to state that mere 
presence of a medical condition does not alone establish 
intent on the part of the veteran to seek service connection 
as a result of the condition.  Brannon v. West, 12 Vet. App. 
32, 35 (1998).  The record shows no submissions to the RO 
prior to March 1998 other than the records received in August 
1997.  He did not seek other various VA benefits although he 
asserted on the application form that a claim was made for 
medical care, apparently a reference to the initial VA 
contact he claims occurred soon after service. 

In this case, the RO determined that an informal claim was 
not filed prior to 1998.  See 38 C.F.R. § 3.155(a).  The 
Board finds there is no evidence in the record to indicate 
that a claim was initiated in 1985.  There is no request in 
writing at the time to the RO regarding entitlement to 
disability compensation.  See 38 C.F.R. §§ 3.150(a), 
3.155(a).  As previously stated, the effective date for an 
award of VA benefits shall, in general, not be earlier than 
the date of receipt of the application.  See 38 U.S.C. § 
5110(a).  

The statute governing veterans benefits provides that a 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C. § 5101(a).  The statute further provides in section 
5110 (a) that unless specifically provided otherwise the 
effective date of an award shall not be earlier than the date 
of receipt of application thereof.  See also 38 C.F.R. § 
3.400.  

The VA Secretary has defined the terms "claim" and 
"application," which the statute did not define, as follows: 
"Claims--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit."  38 C.F.R. 
§ 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (1999); 
Mitscher v. West, 13 Vet. App. 123, 127 (1999).  Sections 
5101 and 5110 clearly establish that an application must be 
filed.  Crawford v. Brown, 5 Vet. App. 33, 35 (1993); see 
Wells v. Principi, 3 Vet. App. 307, 309 (1992).  There is no 
reference to any writing to establish a claim having been 
filed.

The appellant contends, in essence, that legal doctrines of 
equitable estoppel and equitable tolling should be invoked to 
establish an effective date much earlier than 1998.  Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998).  The Circuit Court 
explained the holding in Bailey was that equitable tolling is 
available to avoid time limitations in the statutory 
provisions governing veterans benefits, but not that the 
limitations period should be equitably tolled in Bailey's 
case, but indicated no view on the applicability of the 
doctrine to the different statutory provisions in this case.  
Bonneville Associates, Limited Partnership v. Barram, 165 
F.3d 1360, 1366 (1999).  

The Federal Circuit also explained that the "equitable 
tolling of a statute of limitations is generally found to 
occur only when a claimant files a defective pleading during 
the statutory period or is induced or tricked by his 
adversary's misconduct into allowing a filing deadline to 
pass and that Bailey is "inapplicable when a claimant fails 
to exercise due diligence in preserving his legal rights.  
See Travel Centre v. Barram, F.3d, 1999 U.S. App. LEXIS 
29317, No. 99-1235 (Fed. Cir. 1999 unpublished decision).  

The appellant was not tricked or induced into action that 
caused him to miss any filing deadline.  His inaction did not 
cause any deadline to pass.  His lack of due diligence is 
apparent in that more than 10 years passed without any report 
of contact with VA regarding the claim.  When he finally 
filed a written claim, he was awarded a disability rating.  
Thus the doctrine of equitable tolling is inapplicable in the 
instant case. 

Assuming, as the veteran implies; that he had received 
erroneous information from VA regarding his eligibility for 
benefits or the elements necessary to file a claim, the 
outcome, as to the effective date, would not differ.  Payment 
of government benefits must be authorized by statute; 
therefore, erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits.  
Lozano v. Derwinski, 1 Vet. App. 184 (1991), relying upon OPM 
v. Richmond, 496 U.S. 414, 110 L. Ed. 2d 387, 110 S. Ct. 2465 
(1990).  

In OPM, the Supreme Court held that erroneous advice by a 
government employee cannot create entitlement to benefits 
where entitlement was not otherwise authorized by statute. 
Id.  See, for example, Bone v. Brown, 9 Vet. App. 446 (1996); 
Walker v. Brown, 8 Vet. App. 356 (1995).  The Board is unable 
to conclude that any misinformation regarding the appeal was 
the result of anything but carelessness, and not an 
intentional effort to defeat the appellant's right to appeal 
or induce or trick him into missing a statutory deadline.  
See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and 
Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 (1991).

The Board finds that the veteran did not file a written 
application for benefits until many years passed, and 
therefore, that the earliest possible effective date of the 
award must coincide with the application late in the 1990's.  
The appellant has failed to submit clear evidence that VA 
procedures were not followed.  What the appellant has not 
submitted to support this aspect of the claim is evidence 
from other sources recounting experiences with VA practices 
and procedures that could serve as clear evidence to the 
contrary required to rebut the presumption of administrative 
regularity. See for example Ashley, 2 Vet. App. at 66.  
Therefore, the Board finds that the appellant has not 
presented clear evidence to the contrary to rebut the 
presumption of administrative regularity. 

However, it is provided under 38 C.F.R. § 3.155(a) that an 
informal claim may, in some circumstances, be considered to 
be the date of a claim.  Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992); 38 C.F.R. § 3.1(p).  The pertinent 
determination is when the application was received, and an 
informal claim does appear from the record to establish a 
pending claim from August 29, 1997.  The RO affixed a date 
stamp on the last page of records.  

The specific record referred to the right knee but directly 
preceding this was another report regarding the left knee.  
The Board has no basis to presume the left knee report was 
not received with the date stamped record.  Consequently, the 
record does allow for an earlier effective date for service 
connection in this case.  The various communications read 
together would seem to satisfy 38 C.F.R. §§ 3.155 and 3.160 
and establish an informal claim in August 1997.  


ORDER

Entitlement to an effective date, for service connection for 
disabilities of the left knee retroactive to August 29, 1997, 
is granted subject to the regulations governing the payment 
of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran received an original rating of 20 percent under 
Diagnostic Code 5257 for status postoperative left knee 
arthrotomy.  He received a separate 10 percent original 
rating under Diagnostic Codes 5010-5261 for degenerative 
joint disease of the left knee.  The VA examiner in June 1998 
indicated that no records were available, although relevant 
records had been received from the Kaiser Permanente system.  

The fact that the June 1998 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It is essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

In addition, the examiner did not appear to conduct an 
examination to conform to the adjudication principles of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) for evaluating 
functional impairment.  The RO has established separate 
ratings as provided for in Esteban v. Brown, 6 Vet. App. 259 
(1994) and 38 C.F.R. § 4.14.

The Board observes that the veteran in July 1998 indicated VA 
outpatient medical treatment from 1996 to the present for the 
left knee.  It appears that these records are not on file.  
Additional records from Kaiser Permanente refer to a proposed 
left knee arthroscopy early in 1999.  The veteran in January 
2000 said he had the procedure in April 1999 and would 
provide the records.  The RO letter in March 2000 regarding 
the submission of records was directed to the earlier 
effective date claim.

In view of the recent legal precedent as applied to the facts 
of this appeal, and the interest of the parties in an 
informed determination, the case is remanded for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should ask the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to his 
treatment of his left knee disability.  
After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination by an orthopedic surgeon or other 
appropriate available medical specialist 
including on a fee basis if necessary, to 
determine the nature and extent of severity 
of the veteran's disability of the left knee.  

Any further indicated special testing 
necessary to adequately assess each of the 
pertinent evaluation criteria should be 
conducted.  

The claims file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in this 
regard.  

The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
including range of motion of the left knee 
with an explanation as to what is the normal 
range of motion, the extent of any 
instability, and pain on use, and comment on 
the extent of the functional limitations 
caused by the above mentioned disability, as 
is necessary for the examination.  

Regarding any flare-ups described by the 
veteran, the examiner should elicit 
information regarding the frequency, 
duration, precipitating cause and source of 
relief.  It is requested that the examiner 
provide explicit responses to the following 
questions as applicable to the evaluation:

(a)  Do the service-connected disabilities of 
the left knee cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations and on the ability of 
the veteran to perform average employment in 
a civil occupation?  If the severity of these 
manifestations cannot be quantified, the 
examiners should so indicate.



(b)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected left knee disabilities, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disabilities.  The examiner should 
carefully elicit all of the veteran's 
subjective complaints concerning the 
aforementioned disabilities.  The 
examiner should offer an opinion as to 
whether there is adequate pathology 
present to support the level of each of 
the veteran's subjective complaints, 
including pain.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

The veteran is hereby notified that 
failure to report for any scheduled VA 
examination(s) may adversely affect the 
outcome of his claims.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination(s) in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
increased original ratings for the 
separately rated components of the 
veteran's left knee disabilities.  The RO 
should insure that the decision includes 
consideration of the adjudication 
principles in DeLuca v. Brown and Esteban 
v. Brown, and the rating considerations 
under 38 C.F.R. §§ 3.321(b)(1), 4.14, 
4.40, 4.45 and 4.59 (2000).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



